UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6645


HERMAN GEATHERS,

                  Petitioner – Appellant,

             v.

JON OZMINT,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Patrick Michael Duffy, District
Judge. (0:08-cv-01008-PMD)


Submitted:    September 21, 2009            Decided:   October 1, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Herman Geathers, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman Geathers seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                           The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.              28 U.S.C. § 2253(c)(1) (2006).

A    certificate    of    appealability        will    not     issue     absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)     (2006).        A    prisoner      satisfies      this

standard   by    demonstrating      that     reasonable      jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                         Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have   independently        reviewed      the   record   and

conclude   that    Geathers      has   not    made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and    argument     would    not    aid   the   decisional

process.

                                                                          DISMISSED



                                        2